ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                )
                                            )
Usibelli Coal Mine, Inc.                    )     ASBCA No. 61639
                                            )
Under Contract No. SPE600-I2-D-0656         )

APPEARANCES FOR THE APPELLANT:                    Richard W. Oehler, Esq.
                                                   Perkins Coie LLP
                                                   Seattle, WA

                                                  Andrew J. Victor, Esq.
                                                  Brenna D. Duncan, Esq.
                                                   Perkins Coie LLP
                                                   Washington, DC

APPEARANCES FOR THE GOVERNMENT:                   Daniel K. Poling, Esq.
                                                   DLA Chief Trial Attorney
                                                  Brandon R. Cogswell Esq.
                                                  Suzanne L. Brangan, Esq.
                                                   Trial Attorneys
                                                   DLA Counsel-Energy
                                                   Fort Belvoir, VA

                             ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: January 2, 2020


                                                ,~M~
                                                Administrative Judge
                                                Armed Services Board
                                                of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the
Armed Services Board of Contract Appeals in ASBCA No. 61639, Appeal ofUsibelli Coal
Mine, Inc., rendered in conformance with the Board's Charter.

      Dated:



                                            PAULLA K. GATES-LEWIS
                                            Recorder, Armed Services
                                            Board of Contract Appeals




                                      2